153.2-/?      FILE COPY




COA#      08-13-00132-CR                     OFFENSE:        49.04

          Valerie Renee Crane v. The
STYLE: state of Texas                        COUNTY:         Tarrant

COA DISPOSITION:     Affirm                  TRIAL COURT: County Crim Ct No 9

DATE: 10/15/2014              Publish: No    TC CASE #:      1257243




                   IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Valerie Renee Crane v. The
STYLE:   State of Texas                           CCA#:


        APSjELLAjA/T^             Petition        CCA Disposition:     \SML-H
FOR DISCRETIONARY REVIEW IN CCA IS:               DATE:

                                                  JUDGE:

DATE:                                             SIGNED:.               PC:

JUDGE:                                            PUBLISH:               DNP:




                                                                          MOTION FOR

                                            REHEARING IN CCA IS:

                                         JUDGE: